DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 4 March 2022.  Claims 1, 3, 4, 9-12, 14-19  and 20 have been amended.  Claims 8 and 19 have been cancelled.  Claims 1-7, 9-18 and 20 are currently pending and have been examined.

  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-12 are a system, claims 13-16 are a method and claim 17-20 are a medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2: Prong 1:  The independent  claims (1, 13 and 17)  recite the limitation of receiving, for an anchor item, a plurality of recommended items; generating, for each recommended item of the plurality of recommended items, features based on session activity data; determining an item type of the anchor item and the plurlity of recommendation items, generating prediction data for each of the recommended items based on the execution of the trained machine learning process; generating a ranking of the plurality of recommended items based on the prediction data; and transmitting the ranking of the plurality of recommended items. 
 
The determining limitation as drafted is a process that under its broadest reasonable interpretation covers a processing of identifying and categorizing of item which is marketing activity or behaviors.  That is the drafted process in comparable to the advertising, marketing process (i.e., a process aimed at providing recommendation (e.g., advertisements) for items.  Thus, these limitations fall within “Certain Methods Of Organizing Human Activity or commercial or legal interactions
 
The generating limitation, as drafted is a process that under its broadest reasonable interpretation, covers the commercial activity but the recitation of generic computer components. That is the drafted process in comparable to the advertising, marketing process (i.e., a process aimed at providing recommendation (e.g., advertisements) for items.  Thus, these limitations fall within “Certain Methods of Organizing Human Activity or commercial or legal interactions.  Further, the ranking limitation, as drafted, is also a process that, under its broadest reasonable the claims covers the performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “computer components” nothing in the claim precluding the ranking steps from practically being performed in the human mind.  For example, but for the “computer components” language, the claim encompasses the user thinking that the most-scored items/advertisements should be ranked higher than the lower scored items. Thus, this limitation is also a mental process.
Step 2A prong 2:  The only additional elements in independent claims is some form of computer components recited at a high-level of generality (i.e., generic computer device, and processor performing a generic computer function of processing data, receiving from and to  transmitting data, i.e., mere data gathering  such that is amount no more adding the work “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.

Step 2B
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A prong 2.  Reevaluating here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106 (d)(II) indicted that mere receipt or transmission  data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).   For these reasons, there is no inventive concept in the claim and thus claims are ineligible.
As for dependent claims 2-5, 14 and 18 these claims recite limitation that further define the same abstract idea noted in claim 1.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.  

As for dependent claim 6 this claim recites limitation that further define the same abstract idea noted in claim 1.  The claim further recites generating a feature vector for each recommend item of the plurlity of recommendation items, wherein the feature vector for each recommend item identifies the anchor item, the recommend items Thus, these limitations fall within “Certain Methods Of Organizing Human Activity”.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.  
As for dependent claim 7 this claim recites limitation that further define the same abstract idea noted in claims 1 and 6.  The claim further recites wherein the features include aggregated co-count, contextual, categorical and aggregated view-buy count feature.  Thus, these limitations fall within “Certain Methods of Organizing Human Activity”.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.   
As for dependent claims 8, 18 and 19, these claims recite limitation that further define the same abstract idea noted in claims 1 and 13.  In addition, the recite the additional elements of computing device filter the ranking the plurlity of recommend items.  The computing device is recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using a genre computer component.  Even in combination, these additional elements do not integrate the abstract idea into a practical applicant.  Further in step 2B, as noted above this considered well-understood, routine, conventional activity nothing the Symantec, TLI, and OIP Techs counts decisions cited in MPEP 2106.05(d)(II) that indict that mere receipt or transmission of data over a network is a well understood, routine, and conventional function.   

As for dependent claim 9 this claim recite limitation that further define the same abstract idea noted in claims 1 and 8.  The claim further recites determining a distance value between a category of each recommend item of the plurlity of recommended items and the categorical attribute embedding and removing a recommend items of the plurality of recommended items from the ranking of the plurlity of recommended items if at least one correspond distance value is not at least a threshold value.  Thus, these limitations fall within “Certain Methods of Organizing Human Activity”.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.   

As for dependent claims 10-12, 16 and 20 theses claims recite limitation that further define the same abstract idea noted in claims 1 and 13.  In addition, the recite the additional elements of computing device to train the trained machine learning process with interaction data.  The computing device is recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using a genre computer component.  Even in combination, these additional elements do not integrate the abstract idea into a practical applicant.  Further in step 2B, as noted above this considered well-understood, routine, conventional activity nothing the Symantec, TLI, and OIP Techs counts decisions cited in MPEP 2106.05(d)(II) that indict that mere receipt or transmission of data over a network is a well understood, routine, and conventional function.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-12, 17-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US Pub., 2020/0104898 A1) in view of Lifar et al (US Pub., 2017/0090867 A1)  and further view of Chan et al (US Pub., 2008/0243816 A1)

With respect to claim 1 Cui teaches a system comprising:
 	
	a user device including at least one processor, a memory coupled to the at least one processor, and a display (Fig. 2, 212₁.., 212n, discloses user devices and paragraph [0036], disclose plurality of user devices, 212₁.., 212n); and 
a computing device including at least one processor and a memory coupled to the at least one processor(Fig. 2 , 210 servers,  and paragraph [0036], discloses server 210 in electronic communication with a plurlity of user devices , 212₁.., 212n.., and the system may perform  other method of the discloser ..), configured to:

receive an anchor item from the user devices the anchor item being identified based on webpage being displayed on the display of the user device including the anchor item (Fig 1, 104 discloses receiving a selection of anchor product from a user device, and paragraph [0062], discloses receiving a selection of an anchor product form a user, the selection may be received, for example by the server from a user device 212 through website ..); 

obtain, for the anchor item, and a plurality of recommended items (paragraph [0059], discloses anchor-accessory relationship database which can be access by server 210 to provide accessory recommendation to the user device); 

generate, for each recommended item of the plurality of recommended items, features based on session activity data (Figs. 16-17, paragraph [00121], discloses select the accessory product to recommend  from the plurality of potential accessory product .., and paragraph [0122], discloses a generic accessory recommendation generation may generate  accessory recommendations according  to the example fig. 16..);

determine an item type of the anchor item (Fig. 3, 302 discloses determine anchor product category of an anchor product [type of the anchor items]) and the plurality of recommend items (Fig. 4, and paragraph [0095] discloses determine an anchor product, perform comparison of product names and/or description of the anchor product [type of the anchor items].., determine, based on the comparison, an accessory product of the potential accessory product to recommend the anchor product);  

execute a trained machine learning process corresponding to the item type based on the generated features for each of the plurlity of recommended item (Fig. 14, paragraph [0113], discloses attribute compatibility of three different accessory light bulbs [type based on generated features]   and paragraph [0133], discloses an algorithm is trained to learn aspects of existing anchor-accessory relationship ); and 

transmit the plurality of recommended items  and the ranking of the plurality of recommended items, to the user devices for display on the webpage being displayed on the display of the user devices (Fig. 15, paragraph [0062], disclose transmit one or more accessory recommendation to the user device, paragraph [0112], discloses higher ranked accessory may be displayed closer to the anchor product than lower ranked accessory products (e.g.; at 806 instead of 808 or 809; at 806, 808, and/or 809 instead of a second page of accessories that are not visible in FIG. 8, paragraph [0115], discloses rank several recommend accessory.., sort or prioritize accessory recommendation and/or how they are displayed to the user and paragraph [0116], discloses for the number of bulbs, accessories that match the optional compatibility rule are valued or ranked higher).

Cui teaches the above elements including  prediction data for each of the recommended items  based on the execution of the trained machine learning process (paragraphs [00134]-[0135], discloses train an algorithm  for predicting anchor-accessory relationship, and paragraph [0139], discloses  using the training data, the algorithm can determine patterns or characterstics of the input feature that indicate whether product “X” and “Y” will have…,   output a prediction as to whether the products in the new data  …, anchor accessory relationship predict by the trained algorithm can also be added to the list/table of anchor-accessory product relations [generating prediction data] ); and generate a ranking of the plurality of recommended items (paragraph [0112], discloses   multiple accessories may be recommended for an anchor product, the optional attributes may be utilized to rank one accessory higher than another and paragraph [0115], discloses rank serval recommend accessory’s).  Cui is silent to generate a predication data and corresponding ranking of the plurlity of ranking items is based on prediction data.  
However, Lifar teaches generating prediction data and generate a ranking of the plurality of recommended items based on the prediction data ( Fig. 2 paragraph [0094], discloses the predication model 116 may generate a table 210 comprising a plurality of potential  ranked predicted item list and an assisted ranked column 225).  Therefore, it would have been obvious to the one ordinary skill in the art before the filling of the claimed invention or the ranking of serval recommended item of Cui with generating a predication table/data comprising a plurality of potential ranked predicted item list of Lifar in order to reduce required amount of them for generating the recommended subset of items (see Lifar, paragraph [0163]).
 Cui in view of Lifar teaches the above elements, Cui further teaches attribute classification parameters (Fig. 1,. 220),  create and/use attribute classification parameters.., and the attribute classification parameters 220 may be received from a vendor/supplier/manufacture of a product, a retailer. A purchaser/customer of a product , etc.  (paragraph [0049]), the attribute classification parameter 220 may be used in combination with the compatibility rules to determine anchor-accessory relationships/recommendation as described herein.  For example, the anchor-accessory processing system 208 may analyze information from the catalog database 206 to determine attribute of certain product.  Those attributes may be identified base on attribute classification parameter 220 (paragraph [0050]),  generic accessory recommendation generator may generate accessory recommendations (paragraph [0122]), at a product category input 1704, the user may select which product category or division of products to view alongside the generic accessory.., and  products are being properly classified into categories/divisions (paragraph [0124] ) and the potential anchor-accessory relationship are filtered based on co-purchased transaction data (paragraph [0130]) and  Lifar teaches generating the recommended subset of items from the set of potentially recommendable items, the generating the recommended subset  set of items comprise selecting at least one item with the plurality of ranked predicted items (Fig. 7, 710, paragraph [0010], paragraph [0023] and [paragraph [0026]) and generating the recommended subset of items from the set of potentially recommendable items in real-time (paragraph [0035]).  Neither Cui nor Lifar teaches the corrosinding generated  recommendation or the classified products into the categories/divisions of Cui and the correspond generated the recommended  subset of items of  Lifar is generated based on categorical attribute embeddings based on the session activity data and the corresponding ranked predicted item list by processing module of Lifar is based filtered attribute embedding, wherein filtering the ranking to the plurality of recommended items comprises:  determining a distance value between a category of each recommended item of the plurality of recommended items and the categorical attribute embeddings.
However, Chan teaches  generate categorical attribute embeddings based on the session activity data(Fig. 5, 74 , Fig. 9, 112 cluster generation and analysis [generate categorical attribute]  discloses assign a category name  to each cluster based on attributes   and paragraph [0062], disclose for each category/cluster, the user’s level of interest in the category as a function time.  The level of interest may for example be based on the user’s purchase activity   ) ; and filter the ranking of the plurality of recommended items based on the categorical attribute embedding(Fig. 4, 64 discloses cluster-based filtering, and paragraph [0040], discloses cluster having a cluster score.., and paragraph [0046], discloses each cluster or item (or each outlier cluster or item can be scored based on multiple criteria..) , wherein filtering the ranking to the plurality of recommended items comprises:  determining a distance value between a category of each recommended item of the plurality of recommended items and the categorical attribute embeddings(paragraph [0022], discloses the clustering and distance-calculation method disclose.., paragraph [0029], discloses section V displays ho item distances (used for clustering) can be calculated based on location of the items within a hierarchical and   paragraph [0038], discloses  the cluster may be generated using any appropriate type of clustering algorithm uses item distance  to cluster items).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for create and/use attribute classification parameters.., and the attribute classification parameters 220 of Cui and generating the recommended subset of items from the set of potentially recommendable items of Lifar with calculating distance calculation feature between particular items represented in a hierarchal brose structure of Chan in order to select particular items to include or exclude as sources (paragraph [0050]) and in order to improve the  quality of the recommendations(paragraph [0063]) .  

With respect to claim 2, Cui in view of Lifar and further view of Chan elements of claims 1, furthermore Cui teaches the system wherein generating features based on session data comprises generating interaction features for each recommended item of the plurality of recommended items based on the session activity data (Fig. 19, discloses input features, and paragraphs [0135]-[0136], discloses table show training/testing data for training an algorithm   determine anchor-accessory relationship .., input feature to train the algorithm).  

With respect to claim 3, Cui in view of Lifar and further view of Chan elements of claims 2, furthermore Cui teaches the system wherein generating features based on session data comprises generating popularity features for each recommended item of the plurality of recommended items based on the session activity data (paragraph [0142], discloses show input feature that have higher and lower importance for determining an anchor accessory relationship [popularity feature]) .

	With respect to claim 4, Cui in view of Lifar and further view of Chan elements of claims 3, furthermore Cui teaches the system wherein generating features based on session data comprises generating categorical item features for each recommended item of the plurality of recommended items (paragraph [0045] discloses the attribute classification parameters 220 may be used in combination with the computability rules to determine … [categorical items futures]).
With respect to claim 5, Cui in view of Lifar and further view of Chan elements of claims 1, furthermore Cui teaches the system wherein the prediction data for each of the recommended items identifies a predicted number of times each recommended item will be purchased during a future time period (Fig. 21, discloses purchase frequency and paragraph [0140], discloses purchase frequency [predicted number of times]  and.., algorithm  shows transaction  data that may be used to calculate  a co-purchase ratio  that  maybe used  ).
).
With respect to claim 6, Cui in view of Lifar and further view of Chan elements of claims 1, furthermore Cui teaches the system wherein generating features based on session data comprises generating a feature vector for each recommended item of the plurality of recommended items, wherein the feature vector for each recommended item identifies the anchor item, the recommended item, and the features (fig. 13A and paragraph [0018], discloses table compatibility rules for selecting recommend accessory based on attribute computability ..) .

With respect to claim 7, Cui in view of Lifar and further view of Chan elements of claim 6, furthermore Cui teaches the system wherein the features include aggregated co-count, contextual, categorical, and aggregated view-buy count features (paragraph [0136], discloses co-purchase frequency between “X” and “Y” .. purchase frequency .., total number of transactions (N).  The lift factor may for example, be calculated according to the following equation...).
 

 

With respect to claim 9, Cui in view of Lifar and further view of Chan elements of claim 1, furthermore Cui teaches the system wherein filtering the ranking of the plurality of recommended items further comprises: 
removing a recommended item of the plurality of recommended items from the ranking of the plurality of recommended items if at least one corresponding distance value is not at least
a threshold value embedding’s (paragraph [0112], discloses a higher ranked accessory may be displayed close to the anchor product than lower ranked accessory product [removing a recommended item]   ).
With respect to claim 10, Cui in view of Lifar and further view of Chan elements of claim 1, furthermore Cui teaches the system wherein the computing device is configured to train the trained machine learning process with interaction data, popularity data, and categorical data for  a first period of time (paragraph [0142], discloses show input feature that have higher and lower importance for determining an anchor accessory relationship [popularity feature]).
 
With respect to claim 11, Cui in view of Lifar elements of claim 10, furthermore Cui teaches the system wherein the computing device is configured to periodically train the trained machine learning process with interaction data, popularity data, and categorical data for a second period of time, wherein the second period of time is less than the first period of time( paragraph [0142], discloses show input feature that have higher and lower importance for determining an anchor accessory relationship [popularity feature]) .

With respect to claim 12, Cui in view of Lifar elements of claim 1, furthermore Cui teaches the system wherein the trained machine learning process comprises a plurality of machine learning models, wherein each machine learning model is trained with  session activity data of a different determine item type (paragraphs [0134], discloses the   trained algorithm is utilize to predict additional anchor-accessory relationship  (e.g., the trained  for example utilizing transaction).
With respect to claim 17 Cui teaches a non-transitory computer readable medium having instructions stored thereon wherein the instructions, when executed by at least one processor, cause a device to perform operation (paragraph [0150], discloses non-transient, computer readable medium) comprising:

receiving an anchor item from the user devices the anchor item being identified based on webpage being displayed on the display of the user device including the anchor item (Fig 1, 104 discloses receiving a selection of anchor product from a user device, and paragraph [0062], discloses receiving a selection of an anchor product form a user, the selection may be received, for example by the server from a user device 212 through website ..); 
obtaining, for the anchor item, and a plurality of recommended items (paragraph [0059], discloses anchor-accessory relationship database which can be access by server 210 to provide accessory recommendation to the user device); 

generating, for each recommended item of the plurality of recommended items, features based on session activity data (Figs. 16-17, paragraph [00121], discloses select the accessory product to recommend  from the plurality of potential accessory product .., and paragraph [0122], discloses a generic accessory recommendation generation may generate  accessory recommendations according  to the example fig. 16..);

determining an item type of the anchor item (Fig. 3, 302 discloses determine anchor product category of an anchor product [type of the anchor items]) and the plurality of recommend items (Fig. 4, and paragraph [0095] discloses determine an anchor product, perform comparison of product names and/or description of the anchor product [type of the anchor items].., determine, based on the comparison, an accessory product of the potential accessory product to recommend the anchor product);  

executing a trained machine learning process corresponding to the item type based on the generated features for each of the plurlity of recommended item (Fig. 14, paragraph [0113], discloses attribute compatibility of three different accessory light bulbs [type based on generated features]   and paragraph [0133], discloses an algorithm is trained to learn aspects of existing anchor-accessory relationship ); and    
transmitting the plurality of recommended items  and the ranking of the plurality of recommended items, to the user devices for display on the webpage being displayed on the display of the user devices (Fig. 15, paragraph [0062], disclose transmit one or more accessory recommendation to the user device, paragraph [0112], discloses higher ranked accessory may be displayed closer to the anchor product than lower ranked accessory products (e.g.; at 806 instead of 808 or 809; at 806, 808, and/or 809 instead of a second page of accessories that are not visible in FIG. 8, paragraph [0115], discloses rank several recommend accessory.., sort or prioritize accessory recommendation and/or how they are displayed to the user and paragraph [0116], discloses for the number of bulbs, accessories that match the optional compatibility rule are valued or ranked higher).

Cui teaches the above elements including   prediction data for each of the recommended items  based on the execution of the trained machine learning process (paragraphs [00134]-[0135], discloses train an algorithm  for predicting anchor-accessory relationship, and paragraph [0139], discloses  using the training data, the algorithm can determine patterns or characterstics of the input feature that indicate whether product “X” and “Y” will have…,   output a prediction as to whether the products in the new data  …, anchor accessory relationship predict by the trained algorithm can also be added to the list/table of anchor-accessory product relations [generating prediction data] ); and generate a ranking of the plurality of recommended items (paragraph [0112], discloses   multiple accessories may be recommended for an anchor product, the optional attributes may be utilized to rank one accessory higher than another and paragraph [0115], discloses rank serval recommend accessory’s).  Cui is silent to generate a predication data and corresponding ranking of the plurlity of ranking items is based on prediction data.  
However, Lifar teaches generating prediction data and generate a ranking of the plurality of recommended items based on the prediction data ( Fig. 2 paragraph [0094], discloses the predication model 116 may generate a table 210 comprising a plurality of potential  ranked predicted item list and an assisted ranked column 225).  Therefore, it would have been obvious to the one ordinary skill in the art before the filling of the claimed invention or the ranking of serval recommended item of Cui with generating a predication table/data comprising a plurality of potential ranked predicted item list of Lifar in order to reduce required amount of them for generating the recommended subset of items (see Lifar, paragraph [0163]).

Cui in view of Lifar teaches the above elements, Cui further teaches attribute classification parameters (Fig. 1,. 220),  create and/use attribute classification parameters.., and the attribute classification parameters 220 may be received from a vendor/supplier/manufacture of a product, a retailer. A purchaser/customer of a product , etc.  (paragraph [0049]), the attribute classification parameter 220 may be used in combination with the compatibility rules to determine anchor-accessory relationships/recommendation as described herein.  For example, the anchor-accessory processing system 208 may analyze information from the catalog database 206 to determine attribute of certain product.  Those attributes may be identified base on attribute classification parameter 220 (paragraph [0050]),  generic accessory recommendation generator may generate accessory recommendations (paragraph [0122]), at a product category input 1704, the user may select which product category or division of products to view alongside the generic accessory.., and  products are being properly classified into categories/divisions (paragraph [0124] ) and the potential anchor-accessory relationship are filtered based on co-purchased transaction data (paragraph [0130]) and  Lifar teaches generating the recommended subset of items from the set of potentially recommendable items, the generating the recommended subset  set of items comprise selecting at least one item with the plurality of ranked predicted items (Fig. 7, 710, paragraph [0010], paragraph [0023] and [paragraph [0026]) and generating the recommended subset of items from the set of potentially recommendable items in real-time (paragraph [0035]).  Neither Cui nor Lifar teaches the corrosinding generated  recommendation or the classified products into the categories/divisions of Cui and the correspond generated the recommended  subset of items of  Lifar is generated based on categorical attribute embeddings based on the session activity data and the corresponding ranked predicted item list by processing module of Lifar is based filtered attribute embedding, wherein filtering the ranking to the plurality of recommended items comprises:  determining a distance value between a category of each recommended item of the plurality of recommended items and the categorical attribute embeddings.
However, Chan teaches  generate categorical attribute embeddings based on the session activity data(Fig. 5, 74 , Fig. 9, 112 cluster generation and analysis [generate categorical attribute]  discloses assign a category name  to each cluster based on attributes   and paragraph [0062], disclose for each category/cluster, the user’s level of interest in the category as a function time.  The level of interest may for example be based on the user’s purchase activity   ) ; and filter the ranking of the plurality of recommended items based on the categorical attribute embedding(Fig. 4, 64 discloses cluster-based filtering, and paragraph [0040], discloses cluster having a cluster score.., and paragraph [0046], discloses each cluster or item (or each outlier cluster or item can be scored based on multiple criteria..) , wherein filtering the ranking to the plurality of recommended items comprises:  determining a distance value between a category of each recommended item of the plurality of recommended items and the categorical attribute embeddings(paragraph [0022], discloses the clustering and distance-calculation method disclose.., paragraph [0029], discloses section V displays ho item distances (used for clustering) can be calculated based on location of the items within a hierarchical and   paragraph [0038], discloses  the cluster may be generated using any appropriate type of clustering algorithm uses item distance  to cluster items).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for create and/use attribute classification parameters.., and the attribute classification parameters 220 of Cui and generating the recommended subset of items from the set of potentially recommendable items of Lifar with calculating distance calculation feature between particular items represented in a hierarchal brose structure of Chan in order to select particular items to include or exclude as sources (paragraph [0050]) and in order to improve the  quality of the recommendations(paragraph [0063]) .  

 With respect to claim 18, Cui in view of Lifar and further view of Chan elements of claims 17, furthermore Cui teaches the non-transitory computer ridable medium wherein the prediction data for each of the recommended items identifies a predicted number of times each recommended item will be purchased during a future time period (paragraph [0136], discloses co-purchase frequency between “X” and “Y” .. purchase frequency .., total number of transactions (N).  The lift factor may for example, be calculated according to the following equation...).

 With respect to claim 20 Cui in view of Lifar and further view of Chan elements of claim 17, furthermore Cui teaches the non-transitory computer ridable medium wherein the trained machine learning process with interaction data, popularity data and categorical data( paragraph [0142], discloses show input feature that have higher and lower importance for determining an anchor accessory relationship [popularity feature]) .


Claims 13-16  are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US Pub., 2020/0104898 A1) in view of Lifar et al (US Pub., 2017/0090867 A1)  

With respect to claim 13 Cui teaches a method comprising:

receiving, from a user device an anchor item,   the anchor item being identified based on webpage being displayed on the display of the user device including the anchor item (Fig 1, 104 discloses receiving a selection of anchor product from a user device, and paragraph [0062], discloses receiving a selection of an anchor product form a user, the selection may be received, for example by the server from a user device 212 through website ..); 
obtaining, for the anchor item, and a plurality of recommended items (paragraph [0059], discloses anchor-accessory relationship database which can be access by server 210 to provide accessory recommendation to the user device); 

generating, for each recommended item of the plurality of recommended items, features based on session activity data (Figs. 16-17, paragraph [00121], discloses select the accessory product to recommend  from the plurality of potential accessory product .., and paragraph [0122], discloses a generic accessory recommendation generation may generate  accessory recommendations according  to the example fig. 16..);

determining an item type of the anchor item (Fig. 3, 302 discloses determine anchor product category of an anchor product [type of the anchor items]) and the plurality of recommend items (Fig. 4, and paragraph [0095] discloses determine an anchor product, perform comparison of product names and/or description of the anchor product [type of the anchor items].., determine, based on the comparison, an accessory product of the potential accessory product to recommend the anchor product);  

executing a trained machine learning process corresponding to the item type based on the generated features for each of the plurlity of recommended item (Fig. 14, paragraph [0113], discloses attribute compatibility of three different accessory light bulbs [type based on generated features]   and paragraph [0133], discloses an algorithm is trained to learn aspects of existing anchor-accessory relationship ); and    
transmitting the plurality of recommended items  and the ranking of the plurality of recommended items, to the user devices for display on the webpage being displayed on the display of the user devices (Fig. 15, paragraph [0062], disclose transmit one or more accessory recommendation to the user device, paragraph [0112], discloses higher ranked accessory may be displayed closer to the anchor product than lower ranked accessory products (e.g.; at 806 instead of 808 or 809; at 806, 808, and/or 809 instead of a second page of accessories that are not visible in FIG. 8, paragraph [0115], discloses rank several recommend accessory.., sort or prioritize accessory recommendation and/or how they are displayed to the user and paragraph [0116], discloses for the number of bulbs, accessories that match the optional compatibility rule are valued or ranked higher).

Cui teaches the above elements including   prediction data for each of the recommended items  based on the execution of the trained machine learning process (paragraphs [00134]-[0135], discloses train an algorithm  for predicting anchor-accessory relationship, and paragraph [0139], discloses  using the training data, the algorithm can determine patterns or characterstics of the input feature that indicate whether product “X” and “Y” will have…,   output a prediction as to whether the products in the new data  …, anchor accessory relationship predict by the trained algorithm can also be added to the list/table of anchor-accessory product relations [generating prediction data] ); and generate a ranking of the plurality of recommended items (paragraph [0112], discloses   multiple accessories may be recommended for an anchor product, the optional attributes may be utilized to rank one accessory higher than another and paragraph [0115], discloses rank serval recommend accessory’s).  Cui is silent to generate a predication data and corresponding ranking of the plurlity of ranking items is based on prediction data.  
However, Lifar teaches generating prediction data and generate a ranking of the plurality of recommended items based on the prediction data ( Fig. 2 paragraph [0094], discloses the predication model 116 may generate a table 210 comprising a plurality of potential  ranked predicted item list and an assisted ranked column 225).    Therefore, it would have been obvious to the one ordinary skill in the art before the filling of the claimed invention or the ranking of serval recommended item of Cui with generating a predication table/data comprising a plurality of potential ranked predicted item list of Lifar in order to reduce required amount of them for generating the recommended subset of items (see Lifar, paragraph [0163]).

With respect to claim 14, Cui  in view of Lifar elements of  claims 13, furthermore Cui teaches the method wherein the prediction data for each of the recommended items identifies a predicted number of times each recommended item will be purchased during a future time period (paragraph [0139], discloses algorithm can the output a prediction as to whether the predict in the new data “X” and “Y” columns ...,  and paragraph [0140], discloses  determine new anchor-accessory relationships, in embodiments .., transaction data .., maybe transformed into mean spend data that may be used with an algorithm ..) .
With respect to claim 15, Cui in view of Lifar elements of claim 13, furthermore Cui teaches the method wherein the computing device is configured to: wherein the categorical attribute embedding uses the session activity data to determine item categories  (paragraph [0113], discloses training and utilization of an algorithm for determining anchor-accessory product relationships).
With respect to claim 16 , Cui in view of Lifar elements of claim 13, furthermore Cui teaches the system wherein the trained machine learning process with interaction data, popularity data and categorical data( paragraph [0142], discloses show input feature that have higher and lower importance for determining an anchor accessory relationship [popularity feature])wherein popularity features includes at least one of rating and review  of each recommended item (paragraph [0036], discloses any other person who may be recommended an accessory, give feedback  , paragraph [0044], discloses feedback received from one of the user devices  and paragraph [0124], discloses if the recommendation does not make sense feedback may be provided by the user that removes the recommendation of the generic product ..).

Response to Arguments
Applicant's arguments of 35 U.S.C 101 rejections filed on 8 February 2022 with respect to claims 1-7, 9-18 and 20 have been fully considered but they are not persuasive.   In response to the applicants’ arguments of 35 U.S.C 101 of pages 8-13 of remarks sections,  the claims are evaluated based on the given guidelines of USPTO 2019 and found the claims are ineligible under 35 U.S.C 101.  

The generic computer composting in recited steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the amount of use of each item, or the ranking of the items based on the determined amount of use). This generic computing device limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of proving relevant advertisement to the user. The claim is directed to the abstract idea.
 
Applicant's arguments of 35 U.S.C 103(a) rejections filed on 8 February 2022 with respect to claims 1-7, 9-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments  of the cited reference independent or in combination filed to teach claim 5 is not persuasive Cui teaches wherein the prediction data for each of the recommended items identifies a predicted number of times each recommended item will be purchased during a future time period (Fig. 21, discloses purchase frequency and see also,  paragraph [0140], discloses purchase frequency [predicted number of times]  and.., algorithm  shows transaction  data the may be used to calculate  a co-purchase ratio  that  maybe used  ).

Applicants arguments of cited reference independent or in combination filed to teach claim 9 is not persuasive.  Cui teaches removing a recommended item of the plurality of recommended items from the ranking of the plurality of recommended items if at least one corresponding distance value is not at least a threshold value embedding’s (paragraph [0112], discloses a higher ranked accessory may be displayed close to the anchor product than lower ranked accessory product [removing a recommended item]   ).  Further, the examiner interpreted the claimed limitation in the light of applicants’ specification and interprets  higher ranked accessory may be displayed close to the anchor product than the lower as the distance value is not at least a threshold value is not displayed [removed].   Thus, the claimed limitation is addressed. 

Prior Arts related to the Applicants’ claimed invention 


Cui et al (US Pub., 2020/0104898 A1) discloses this disclosure includes systems and methods for providing accessory product recommendations to a user that may include items  related to an anchor product selected by the user.
Lifar et al (US Pub., 2017/0090867 A1) discloses a method of generating a recommended subset of items for a user of an electronic device.  
Chan et al (US Pub., No., 2008/0243916 A1) discloses computer-implemented processes are disclosed for clustering items and improving the utility of item recommendations. One process involves applying a clustering algorithm to a user's collection of items. Information about the resulting clusters is then used to select items to use as recommendation sources (abstract) , process for calculating distances between particular items represented in a hierarchical browse structure, such as a tree or an acyclic graph. The calculated distances may be used as a basis for item clustering (paragraph [0011]).
Vadon (US Pub., No., 2005/0222987 A1) discloses a web site or other database access system provides access to a database in which items are arranged within item categories, such as browse categories of a hierarchical browse tree. Actions of users of the system are monitored and recorded to generate user activity data reflective of searches, item selection actions, and possibly other types of actions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682